Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2022

                                      No. 04-22-00239-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-09053
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
       Appellants seek to appeal three interlocutory orders signed by the Honorable Monique
Diaz on April 4, 2022: (1) an order granting plaintiffs’ motion for continuance, for entry of a
modified scheduling order and to extend pending temporary injunctions; (2) an order extending a
June 4, 2020 agreed temporary injunction; and (3) an order extending a November 30, 2020
modified temporary injunction.

        An appeal may be taken from a final judgment disposing of all legal issues between all
parties or an appealable interlocutory order allowed by statute. Jack B. Anglin Co. Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding); see also TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014(a). An order granting a motion for continuance or for entry of a modified
scheduling order is not a final judgment, nor is it an appealable interlocutory order. See Lee v.
Haynes & Boone, LLP, No. 05-03-00270-CV, 2003 WL 1650090, at *1 (Tex. App.—Dallas
Mar. 31, 2003, no pet.) (mem. op.) (per curiam). But a party may appeal from an interlocutory
order of the trial court that “grants or refuses a temporary injunction or grants or overrules a
motion to dissolve a temporary injunction.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4).
“Texas courts have construed this provision to allow interlocutory review of an order making a
substantive modification to a temporary injunction.” Am. Med. Home Health Servs., LLC v.
Legacy Home Health Agency, Inc., No. 04-20-00494-CV, 2022 WL 946521, at *11 (Tex. App.—
San Antonio Mar. 30, 2022, no pet. h.) (mem. op.). The trial court’s orders extending the
injunctions do not appear to make substantive modifications of the previous injunctions. See id.
(holding previous extension orders in this same case “fall outside the ambit of Section
51.014(a)(4), and we have no jurisdiction to review them”). It appears this court lacks
jurisdiction to review these interlocutory orders.

       We therefore ORDER appellants to show cause in writing by May 31, 2022 why this
appeal should not be dismissed for lack of jurisdiction. The briefing schedule is suspended
pending our determination of whether we have jurisdiction over this appeal.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court